Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2020 and 08/14/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biller et al (US 2011/0192832).
	Regarding claim 1, Biller discloses a temperature limiting device for a thermal system, the temperature limiting device comprising: a modular unit (Fig. 1A #20a temperature monitoring and control system) comprising: 
a heater interface (Shown in the figure below) configured to connect to a two-wire heater (Fig. 1A #30 heater) of the thermal system; 
a power interface (Shown in the figure below) configured to connect to a power source (Fig. 3A AC Source) to receive power; 
and a controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) including a sensor circuit (Fig. 1A #40 temperature monitoring component), wherein: the sensor circuit (Fig. 1A #40 temperature monitoring component) is configured to measure an electrical characteristic of the two-wire heater, wherein the electrical characteristic includes voltage, current, or a combination thereof (Fig. 1A shows a #42 current sensor and #44 voltmeter, both measure an electrical characteristic of the two-wire heater), 
and the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to calculate a temperature of the thermal system based on the measured electrical characteristic and determine whether the temperature is greater than a temperature setpoint ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”; [0024] lines 7-19 ---"In one instance, a minimum calculated resistance of the heater element 30 or a maximum temperature of the heating element corresponding with that resistance is set as a limit. Once the prescribed limit is achieved, the circuit replaces the supply voltage through the heater element 30 with a lower voltage supply that is used as a monitoring voltage while the main supply voltage is switched off. As the heater element 30 cools, the resistance of the heater element increases. When the resistance and temperature of the heater element 30 reach a reset value relative to the high temperature limit, the heater element is again energized with the higher supply voltage and the process repeated.”).
	

    PNG
    media_image1.png
    541
    757
    media_image1.png
    Greyscale


        Regarding claim 2, Biller teaches the device as appears above (see the rejection of claim 1), and Biller further teaches wherein: the modular unit further comprises a power switch interface (Shown in the figure below) to connect to a power switch at the thermal system, and the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to operate the power switch to turn off power to the two-wire heater in response to the temperature of the thermal system being greater than the temperature setpoint (Shown in the second figure below).

    PNG
    media_image1.png
    541
    757
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    703
    681
    media_image2.png
    Greyscale

Regarding claim 3, Biller teaches the device as appears above (see the rejection of claim 1), and Biller further teaches wherein the modular unit further comprises a power switch (Fig. 1A DPDT Relay) electrically coupled between the power interface (Shown in the figure below) and the heater interface (Shown in the second figure below) and operable by the controller to control power to the two-wire heater (Fig. 1A #30 heater).

    PNG
    media_image1.png
    541
    757
    media_image1.png
    Greyscale
 
	
Regarding claim 4, Biller teaches the device as appears above (see the rejection of claim 3), and Biller further teaches wherein the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to turn off power to the two-wire heater (Fig. 1A #30 heater) via the power switch (Fig. 1A DPDT Relay) in response to the temperature of the thermal system being greater than the temperature setpoint (Shown in the figure below).

    PNG
    media_image2.png
    703
    681
    media_image2.png
    Greyscale

	Regarding claim 5, Biller teaches the device as appears above (see the rejection of claim 1), and Biller further teaches wherein: the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) stores predefined heater information that associates temperature values of the two-wire heater with performance characteristic measurements of the two-wire heater (Fig. 1A #80 system calibration states that the temperature information, specifically the temperature-resistivity relationship equation, is stored within that component.), 
wherein the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to determine a performance characteristic based on the measured electrical characteristic (Shown in the figure below); 
and the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to determine, as the temperature of the thermal system, a temperature of the two-wire heater (Fig. 1A #40 temperature monitoring component shows the temperature of the heater is calculated in real time.) , a temperature of a load being heated by the two-wire heater, or a combination thereof based on the determined performance characteristic and the predefined heater information.

    PNG
    media_image2.png
    703
    681
    media_image2.png
    Greyscale

Regarding claim 6, Biller teaches the device as appears above (see the rejection of claim 5), and Biller further teaches wherein the two-wire heater (Fig. 1A #30 heater) has a varying temperature coefficient of resistance (Examiner interprets the varying resistivity of the heater to be an inherent property of any resistive heater, which is well-known to those of ordinary skill in the art.), and the performance characteristic is a resistance of the two-wire heater (Fig. 1A #30 heater) at a temperature ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”). 
Regarding claim 7, Biller teaches the device as appears above (see the rejection of claim 5), and Biller further teaches wherein the heater interface (Shown in the picture below) is connected to the two-wire heater by way of a temperature sensing power pins (Examiner considers the nodes at which the heater interface is connected to the two-wire heater to be the temperature sensing power pins, since the function of the power pins appears to be simply a connection point where either the voltmeter of current sensor is connected.) that define a temperature sensing junction at the heater (Fig. 1A #30 heater), wherein the sensor circuit (Fig. 1A #40 temperature monitoring component) measures voltage at the temperature sensing junction (The junction is not considered to be anything other than a connection point where the voltmeter or current meter is connected to the heater.) and the performance characteristic is a change in voltage at the temperature sensing junction (The change in voltage is a change in the voltage of the heater brought about the change in temperature which affects the resistivity of the heater.).

    PNG
    media_image1.png
    541
    757
    media_image1.png
    Greyscale

Regarding claim 8, Biller teaches the device as appears above (see the rejection of claim 1), and Biller further teaches wherein the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to calculate, as the temperature of the thermal system, a temperature of the two-wire heater ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”), a temperature of a load being heated by the two-wire heater, or a combination thereof.
Regarding claim 9, Biller discloses a thermal system (Fig. 1A #20a temperature monitoring and control system) comprising: 
a two-wire heater (Fig. 1A #30 heater) including two terminals (Shown in the figure below); 
a process controller (Fig. 1A #80 system calibration component) configured to control thermal performance of the two- wire heater (Fig. 1A #30 heater) based on data from one or more discrete sensors (Fig. 1A #42 current sensor and #44 voltmeter)( [0024] lines 7-19 ---"In one instance, a minimum calculated resistance of the heater element 30 or a maximum temperature of the heating element corresponding with that resistance is set as a limit. Once the prescribed limit is achieved, the circuit replaces the supply voltage through the heater element 30 with a lower voltage supply that is used as a monitoring voltage while the main supply voltage is switched off. As the heater element 30 cools, the resistance of the heater element increases. When the resistance and temperature of the heater element 30 reach a reset value relative to the high temperature limit, the heater element is again energized with the higher supply voltage and the process repeated.”) ; 
a power switch (Fig. 1A DPDT Relay) operable to provide power to the two-wire heater (Fig. 1A #30 heater) based on a control signal from the process controller (Fig. 1A #80 system calibration component); 
and a temperature limiting device (Fig. 1A #40 temperature monitoring component) separate from the process controller (Fig. 1A #80 system calibration component), wherein the temperature limiting device (Fig. 1A #40 temperature monitoring component) comprises: 
a modular unit that comprises: a heater interface (Shown in the figure below) configured to connect to a two-wire heater (Fig. 1A #30 heater) of the thermal system; 
a power interface (Shown in the figure below) configured to connect to a power source (Fig. 3A AC Source) to receive power; 
and a controller including a sensor circuit (Fig. 1A #42 current sensor and #44 voltmeter), wherein: the sensor circuit (Fig. 1A #42 current sensor and #44 voltmeter) is configured to measure an electrical characteristic of the two-wire heater (Fig. 1A #30 heater), wherein the electrical characteristic includes voltage, current, or a combination thereof, the controller is configured to calculate a temperature of the thermal system based on the measured electrical characteristic and determine whether the temperature is greater than a temperature setpoint, and the controller is configured to operate the power switch to turn-off power to the two-wire heater in response to the temperature of the thermal system being greater than the temperature setpoint ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”; [0024] lines 7-19 ---"In one instance, a minimum calculated resistance of the heater element 30 or a maximum temperature of the heating element corresponding with that resistance is set as a limit. Once the prescribed limit is achieved, the circuit replaces the supply voltage through the heater element 30 with a lower voltage supply that is used as a monitoring voltage while the main supply voltage is switched off. As the heater element 30 cools, the resistance of the heater element increases. When the resistance and temperature of the heater element 30 reach a reset value relative to the high temperature limit, the heater element is again energized with the higher supply voltage and the process repeated.”).

    PNG
    media_image3.png
    541
    757
    media_image3.png
    Greyscale

	Regarding claim 10, Biller teaches the device as appears above (see the rejection of claim 9), and Biller further teaches wherein: the controller of the temperature limiting device stores predefined heater information that associates temperature values of the two-wire heater with performance characteristic measurements of the two-wire heater (Fig. 1A #80 system calibration states that the temperature information, specifically the temperature-resistivity relationship equation, is stored within that component.), 
wherein the controller is configured to determine a performance characteristic based on the measured electrical characteristic (Shown in the figure below), and the controller is configured to determine, as the temperature of the thermal system, a temperature of the two-wire heater ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”), a temperature of a load being heated by the two-wire heater, or a combination thereof based on the determined performance characteristic and the predefined heater information.

    PNG
    media_image3.png
    541
    757
    media_image3.png
    Greyscale

	Regarding claim 11, Biller teaches the device as appears above (see the rejection of claim 10), and Biller further teaches wherein the two-wire heater (Fig. 1A #30 heater) has a varying temperature coefficient of resistance (Examiner interprets the varying resistivity of the heater to be an inherent property of any resistive heater, which is well-known to those of ordinary skill in the art.), and the performance characteristic is a resistance of the two-wire heater (Fig. 1A #30 heater) at a temperature ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”).
Regarding claim 12, Biller teaches the device as appears above (see the rejection of claim 10), and Biller further teaches wherein: the two terminals of the two-wire heater include temperature sensing power pins (Examiner considers the nodes at which the heater interface is connected to the two-wire heater to be the temperature sensing power pins, since the function of the power pins appears to be simply a connection point where either the voltmeter of current sensor is connected.) that define a temperature sensing junction at the heater (Fig. 1A #30 heater), wherein the sensor circuit (Fig. 1A #40 temperature monitoring component) measures voltage at the temperature sensing junction (The junction is not considered to be anything other than a connection point where the voltmeter or current meter is connected to the heater.) and the performance characteristic is a change in voltage at the temperature sensing junction (The change in voltage is a change in the voltage of the heater brought about the change in temperature which affects the resistivity of the heater.).
Regarding claim 14, Biller teaches the device as appears above (see the rejection of claim 9), and Biller further teaches the wherein the temperature limiting device is arranged in parallel with the power switch to detect the electrical characteristic of the two-wire heater (Fig. 1A shows the temperature limiting device is arranged in parallel with the power switch).
	Regarding claim 15, Biller teaches the device as appears above (see the rejection of claim 9), and Biller further teaches wherein the modular unit includes the power switch ([0027] lines 12-14 ---" Users could activate the calibration manually using a button, switch, or other actuating device.”).
	Regarding claim 18, Biller discloses a temperature limiting device for a thermal system, the temperature limiting device comprising: 
a modular unit (Fig. 1A #20a temperature monitoring and control system) comprising: 
a heater interface (Shown in the figure below) configured to connect to a two-wire heater (Fig. 1A #30 heater) of the thermal system; 
a power interface (Shown in the figure below) configured to connect to a power source (Fig. 3A AC Source) to receive power; 
a power switch ([0027] lines 12-14 ---" Users could activate the calibration manually using a button, switch, or other actuating device.”) disposed between the heater interface and the power interface to control power to the two-wire heater (Fig. 1A #30 heater); 
and a controller including a sensor circuit (Fig. 1A #42 current sensor and #44 voltmeter), wherein: the sensor circuit (Fig. 1A #42 current sensor and #44 voltmeter) is configured to measure an electrical characteristic of the two-wire heater (Fig. 1A #30 heater), wherein the electrical characteristic includes voltage, current, or a combination thereof, the controller is configured to calculate a temperature of the thermal system based on the measured electrical characteristic and determine whether the temperature is greater than a temperature setpoint, and the controller is configured to operate the power switch to turn-off power to the two-wire heater in response to the temperature of the thermal system being greater than the temperature setpoint ([0023] lines 6-17 ---"Using Ohm's law (1), the supply voltage value can then be divided by the current value to yield a value which is proportional to the resistance of the heater element 30. This resistance value is then used in the equation (2) to mathematically calculate the heater element's 30 average temperature using the heater element's temperature coefficient of resistance, as shown in FIG. 2. The signal from either sensor 42, 44 may also be used as a variable to control the amplitude or frequency of dependant signals, which themselves could be used to calculate the heater element's 30 resistance and, thus, the heater element's temperature.”; [0024] lines 7-19 ---"In one instance, a minimum calculated resistance of the heater element 30 or a maximum temperature of the heating element corresponding with that resistance is set as a limit. Once the prescribed limit is achieved, the circuit replaces the supply voltage through the heater element 30 with a lower voltage supply that is used as a monitoring voltage while the main supply voltage is switched off. As the heater element 30 cools, the resistance of the heater element increases. When the resistance and temperature of the heater element 30 reach a reset value relative to the high temperature limit, the heater element is again energized with the higher supply voltage and the process repeated.”). 
	
    PNG
    media_image1.png
    541
    757
    media_image1.png
    Greyscale

Regarding claim 19, Biller teaches the device as appears above (see the rejection of claim 18), and Biller teaches wherein the controller (Fig. 1A #80 system calibration component and Fig. 1A #40 temperature monitoring component) is configured to determine, as the temperature of the thermal system, a temperature of the two-wire heater (Fig. 1A #40 temperature monitoring component shows the temperature of the heater is calculated in real time.) , a temperature of a load being heated by the two-wire heater, or a combination thereof based on the determined performance characteristic and the predefined heater information.

    PNG
    media_image2.png
    703
    681
    media_image2.png
    Greyscale

Regarding claim 20, Biller teaches the device as appears above (see the rejection of claim 18), and Biller teaches wherein the controller is configured to operate in a temperature limiting mode to turn-off power to the two-wire heater when the temperature of the thermal system is greater than the temperature setpoint and in a temperature control mode to selectively apply power to the two-wire heater via the power switch to control the temperature of the thermal system to a temperature control setpoint (Shown in the figure below).

    PNG
    media_image2.png
    703
    681
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al (US 2011/0192832) as applied to claim 9.
 	Regarding claim 13, Biller teaches the device as appears above (see the rejection of claim 9), and Biller further teaches the temperature limiting device is configured to transfer the control signal from the process controller to the power switch (Shown in the figure below). 

    PNG
    media_image2.png
    703
    681
    media_image2.png
    Greyscale

However, Biller does not teach wherein the temperature limiting device is coupled in series with the process controller and the power switch.
Nonetheless, it would have been an obvious matter of design choice to couple the temperature limiting device in series with the process controller and the power switch, since Applicant has not disclosed that coupling them in series solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the temperature limiting device being coupled in parallel with the process controller and the power switch.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al (US 2011/0192832) as applied to claim 9, in view of Shank et al (US 2011/0056986).
Regarding claim 16, Biller teaches the device as appears above (see the rejection of claim 9), and Biller further teaches the temperature limiting device (Fig. 1A #20a temperature monitoring and control system) is disposed separately from the two-wire heater (Fig. 1A #30 heater) and the power switch ([0027] lines 12-14 ---" Users could activate the calibration manually using a button, switch, or other actuating device.”), and the modular unit includes a power switch interface (Though an interface is not show, Examiner interprets that the interface is merely a connection point where the switch is electrically connected to the system, and electrical connections are well-known to those of ordinary skill in the art.) to connect to the power switch ([0027] lines 12-14 ---" Users could activate the calibration manually using a button, switch, or other actuating device.”), the power switch ([0027] lines 12-14 ---" Users could activate the calibration manually using a button, switch, or other actuating device.”) is disposed at and integrated with the in-line heater to transfer heat to the fluid flowing in the in-line heater, but does not teach wherein: the two-wire heater is an in-line heater that heats fluid flowing therein.
Nonetheless, Shank teaches the two-wire heater is an in-line heater (Fig. 1 # 30 heating element) that heats fluid flowing therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Biller by incorporating the in-line heater as taught by Shank for the purpose of heating a fluid.
Regarding claim 17, Biller in view of Shank teaches the device as appears above (see the rejection of claim 9), and Shank teaches further comprising: a thermal cut-off circuit including a relay (Fig. 6 #525 bimetal switch) coupled to a power line to the two-wire heater (Fig. 6 #30 heater element); 
and a discrete sensor (Fig. 1 #18 temperature sensor), wherein the two-wire heater (Fig. 6 #30 heater element) is a layered heater that has a resistive heating layer (Fig. 12 shows the heater coil being layered.), the discrete sensor (Fig. 1 #18 temperature sensor) is configured to measure a temperature of the heater, and the thermal cut-off circuit (Fig. 6 #525 bimetal switch) is configured to turn-off power to the two-wire heater (Fig. 6 #30 heater element) via the relay when the temperature of the heater is greater than a cut-off temperature setpoint. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Biller by incorporating the thermal cut-off circuit and the discrete sensor as taught by Shank for the purpose of heating a fluid and protecting the heating element from overheating.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761